Citation Nr: 0807811	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Seattle, Washington, which granted service connection 
for PTSD and assigned an initial 50 percent rating.

The veteran testified before the undersigned at a July 2007 
hearing at the RO.  A transcript has been associated with the 
file.

The Board notes that, in March 2004, the veteran submitted a 
claim for service connection for asbestos exposure.  As this 
claim has not been adjudicated by the RO, the issue is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as depression, anxiety, sleep impairment, 
disturbances of motivation and mood, and with no more than 
mildly impaired impulse control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A score of 61-70 
contemplates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.

In this case, VA medical examinations reveal that the 
veteran's GAF score has shown some improvement over time.  VA 
treatment reports show that the veteran had a GAF score of 51 
in August 2002, 61 in September 2002, and 45 in October 2002.  
In November 2002, an examiner found that the veteran's GAF 
score was between 51 and 55.  In September 2006, an examiner 
found that the veteran's GAF score was 55.  At his latest 
medical examination, in September 2007, the veteran received 
a GAF score of 65.  As indicated above, with the exception of 
the outlying and less recent October 2002 score of 45, the 
veteran's GAF scores consistently show a fluctuation between 
moderate and mild PTSD symptomatology.  The Board thus finds 
that the veteran's GAF score history indicates no more than 
moderate PTSD symptomatology overall.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.  
The criteria for a 50 percent disability rating generally 
contemplates moderate psychiatric symptoms, and, for the 
reasons given below, this rating more accurately describes 
the veteran's condition than either a 70 or 100 percent 
rating does.  The evidence does show some fluctuation in the 
severity of his psychiatric symptoms, but overall the veteran 
has demonstrated a moderate level of occupational and social 
impairment.

While the veteran has shown some suicidal ideation in the 
past, recent medical evidence suggests that the veteran does 
not currently exhibit any suicidal ideation.  A November 2002 
VA examination report states that, in 2000, the veteran 
attempted suicide by putting a gun in his mouth and pulling 
the trigger, but the weapon did not fire.  More recently, 
however, at both September 2006 and September 2007 VA 
examinations, the veteran denied any suicidal ideation, and 
he was found not to be a danger to self or others.

The veteran has demonstrated no more than mildly impaired 
impulse control.  Though the veteran has reported 
experiencing anger and road rage, there is no evidence that 
he has acted on these impulses.  Furthermore, while the 
veteran is a longtime alcoholic, VA medical examiners have 
consistently found that the veteran is not a danger to 
others, and the veteran has reported not having any legal 
troubles since his discharge from service.

There is no evidence that the veteran exhibits obsessional 
rituals, and examiners have consistently noted the absence of 
that symptom. 

While the veteran has both anxiety and depression, which 
impair his ability to function effectively due mainly to 
tiredness, irritability, and a lack of motivation, these 
symptoms are contemplated within the current 50 percent 
disability rating.  Though the veteran has reported a history 
of panic episodes, with VA treatment records showing an acute 
panic attack in May 2004, the medical evidence suggests that 
treatment with fluoxetine has effectively treated his panic 
symptoms.  

The veteran's speech has at no time been illogical, obscure, 
or irrelevant, and there has been no gross impairment of his 
thought processes or communication.  In all treatment records 
where noted, the veteran's speech has been clear and 
coherent, with no notations of pressured speech, looseness of 
associations, or flight of ideas.  Although the veteran has 
reported some memory loss, such as forgetting people's names 
or what he had been doing the previous day, such memory loss 
has been consistently characterized as mild.

The veteran has at no time exhibited spatial disorientation, 
or disorientation to time and place.  Upon examination the 
veteran has always been alert and oriented to time, place, 
and person.  Furthermore, all medical reports of record are 
negative for delusions and hallucinations.

At all times, the veteran has appeared at his examinations 
dressed neatly and appropriately, with good grooming.  Other 
than the veteran's reports that he would neglect his hygiene 
if his wife did not monitor it, at no point has there been 
any objective evidence that the veteran neglects his 
appearance or hygiene.  Furthermore, the veteran has 
exhibited appropriate behavior and communication at all 
examinations.

While the veteran has reported some difficulty adapting to 
stressful circumstances in work and social settings, as 
manifested by his anxiety and depression symptoms and his 
reports of requiring extended time off work, the veteran's 
difficulties in this area are fully contemplated within his 
currently assigned 50 percent rating.  Furthermore, the 
evidence shows that the veteran has been working the same job 
for over eight years, and he has described his relationship 
with his supervisors and co-workers as fair.

The veteran is able to establish and maintain effective 
relationships.  As mentioned above, the veteran has reported 
fair relations with his supervisors and co-workers.  
Furthermore, a November 2002 VA examination report notes that 
the veteran has been married to the same woman since 1980 and 
currently lives with her.  The veteran has described his 
relationship with his daughter as strained.  In addition, 
though he reports having no friends and preferring to be by 
himself, the record shows that the veteran has been active in 
his Masonic Lodge for over 30 years, recently serving as the 
head of his branch.

In sum, the Board finds that the veteran's PTSD produces 
occupational and social impairment with reduced reliability 
and productivity.  The veteran's disability does not produce 
total occupational and social impairment to warrant a 100 
percent rating because he has not shown gross impairment in 
thought processing or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, inability to perform 
activities of daily living such as minimal personal hygiene, 
disorientation to time or place, or significant memory loss.  
Furthermore, the veteran's disability does not produce 
occupational and social impairment, with deficiencies in most 
areas, because he has not demonstrated recent suicidal 
ideation with intent and plan, obsessional rituals which 
interfere with his routine activities, illogical or 
irrelevant speech, spatial disorientation, neglect of 
personal appearance or hygiene, or an inability to establish 
and maintain effective relationships.  The veteran's most 
severe symptoms-anxiety, depression, and sleep 
disturbances-are contemplated within lower ratings, and his 
other symptoms are not sufficient to warrant the 70 percent 
rating.  As a result, the veteran's current condition more 
nearly approximates the criteria for a 50 percent disability 
rating than anything higher.  The Board thus concludes that 
the necessary evidence to support a higher rating under 
Diagnostic Code 9411 has not been shown, and an increased 
rating of 70 percent is not warranted.  See 38 C.F.R. § 
4.130, supra.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See Gilbert, supra.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For an increased compensation claim, the 
veteran must be notified that he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in March 2006, the veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  He 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although he was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  

The criteria for rating PTSD does not contain criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See 38 C.F.R. § 4.118.  
Earlier, in a September 2004 statement of the case, the 
veteran had been provided with the specific rating criteria 
for each potential rating from 0 percent to 100 percent for 
the diagnostic code under which his condition was rated.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying the rating 
schedule, and provided with examples of pertinent medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  

Prior to initial adjudication of the claim, an October 2002 
letter advised the claimant of his and VA's respective duties 
for obtaining different types of evidence, and told him to 
provide any relevant evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
March 2006, he was provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although not provided prior to the 
initial adjudication, the issue was readjudicated subsequent 
to the March 2006 notice letter in a November 2007 
supplemental statement of the case.  Thus, the timing defect 
was cured by a subsequent readjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran appropriate VA 
examinations in 2002, 2006, and 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are all thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


